 

 

Case 3:19-cv-07540-SK Document1 Filed 11/15/19 Page 1of 9

Tanicia Currie

$60 East Street F ILEDE )

Pittsburg, CA 94565

 

en NOV 15 2019
taniciacurrie@yahoo.com
SUSAN Y. SOONG
Pro se CLERK, U.S, DISTRICT COURT

NORTH DISTRICT OF CALIFORNIA

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
Division O) San Francisco LJ Oakland O San Jose O Eureka ll. Spy

Tanicia Currie e ber: 75497

Plaintiff, CIVIL RIGHTS COMPLAINT
(VIOLATION OF 42 U.S.C. § 1983)

 

 

 

 

vs.

Officer Mark Moraga Badge #5335 Original Complaint

Officer Amel Sahnic Badge #5321 DEMAND FOR JURY TRIAL
Antioch Police Department Yes

 

City of Antioch, County of Contra Costa

 

 

Defendants

 

PARTIES

1. Plaintiff. Tanicia Currie

2. Defendant. /Write the full name, address, and phone number of each person you are
suing. There are special requirements for suing a city or county (or police department). Before
including one of those here, make an appointment at the Legal Help Center. ]

Defendant #1 Officer Mark Moraga Badge #5335
300 L. Street
Antioch, CA 94565

Defendant #2 Officer Amel Sahnic Badge #5321

1983 Complaint
Page 1 of 9

 
E> Ww WN

Oo CO ND NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-07540-SK Document 1 Filed 11/15/19 Page 2 of 9

300 L. Street

Antioch, CA 94565
Defendant #3 Antioch Police Department

300 L. Street

Antioch, CA 94565
Defendant #4 City of Antioch

200 H. Street

Antioch, CA 94565
Defendant #5: County of Costra Conta

651 Pine Street

10th Floor

Martinez, CA 94553

JURISDICTION
3. My case belongs in federal court under federal question jurisdiction because it is based on
a violation of 42 U.S.C. § 1983 and the United States Constitution.
VENUE
4, Venue is appropriate in this Court because:

a substantial part of the events I am suing about happened in this district.

INTRADISTRICT ASSIGNMENT

5. Because this lawsuit arose in Contra Costa County, it should be assigned to the San
Francisco/Oakland Division of this Court.
STATEMENT OF FACTS
Background
6. The unlawful assault and detention relevant to this complaint occurred at Bonfare Market
(907 W. 10" St. Antioch, CA 94509) on March 17 2017 across the street from my mother’s

residence (901 J Street, Antioch California 94565). As a result of being assaulted and unlawfully

1983 Complaint
Page 2 of 9

 
oOo Oo NIN DO UN SP WY NH

NO NO NO KH VN KN KN DN Rw
oOo ~sS NON UA BP WHY NH | CO OBO FF HN Do AW Se WD VY S| CF

 

 

Case 3:19-cv-07540-SK Document1 Filed 11/15/19 Page 3 of 9

detained by the police, I was charged with I was charged with violations of PC-148(a)(1) and PC
243(b). It is widely known that officers often times bring allegations of resisting arrest and assault
against a peace officer as a way to retroactively and falsely explain their own misconduct, and that is
exactly what happened to me — I took my case to trial and was acquitted on both counts.

7. On November 7", 2017 I went to the Antioch Police Department to request a copy of the
police report however, I received a letter; dated November ght. 2017 stating they were unable to
release the report to me. From that report, I had intended on filing my claim. It should be noted that
on September 19th, 2017, I underwent my 3rd open-heart surgery and was disabled though January
2018.

8. On February 27", 2018, I filed a complaint with the Antioch Police Department. I did
not disclose the details of my complaint because at the time I was being falsely charged with
resisting arrest and assault on a peace officer (charges which I took to trial and for which I was
acquitted). I did not want to explain details in my complaint because I felt it would compromise my
defense. I received a reply stamped March 6", 2018. In June 2018, I was contacted by Antioch
Police Sergeant Rick Martin asking if | wanted to withdraw my complaint. I stated no I did not, and I
also expressed my concerns with how I felt providing my claim would, in essence, jeopardize my
criminal case. Sergeant Rick Martin also contacted me in August 2018, and I asked him to contact
my defense attorney to protect myself and my case. I could not consciously or legally trust the true
details of my case with another officer of the same police force as those who victimized me. On
February 26'", 2019 | also attempted to file a complaint online, but their website was not working. I
did print this page from their website.

9. Jalso filed a government claim with the City of Antioch on March
12th, 2019.

March 17 2017 Incident

10. On the evening of March 17, 2017, I was visiting my mom, brother, and nephew at the
home where they live. My brother, nephew, and I are all African American. My brother (24 years
old at the time) and my nephew (19 years old at the time) decided to go across the street to the

market. This was at approximately 11 pm.

1983 Complaint
Page 3 of 9

 
Oo OO JN DBO A SF WY NY

BR NO NO BD HNO DD RN RO RD ma sa
CO ~~ DB On BP WD NYO KY DD OBO FF A HDB ON SP WY NYP FF CF

 

 

Case 3:19-cv-07540-SK Document1 Filed 11/15/19 Page 4 of 9

11. My brother and nephew walked to Bonfare Market which is within eyeshot of my
mother’s small apartment complex as you can look out the Living Room window and see Bonfare
Market. About five to ten minutes after my brother and nephew left the apartment, my mother and I
heard a lot of noise, some yelling, and we saw that the police were at Bonfare Market. I became very
concerned because my brother had just walked to Bonfare Market. Without any intention of going
over to the Bonfare, I went to the gate just to see if I could see where my brother was. I didn’t even
have shoes on because I was hanging out in the house with my family. As I got to the bottom of the
stairs, the yelling got louder and I heard “help,” and “they jumped me.” I look closer and also
realized that the voice yelling was my younger brother who was on the ground saying, “they jumped

yoo

on me!” Out of immediate concern, I quickly walked over to the corner, waited for the traffic to stop,
and crossed the street.

12. My brother was on the ground on the sidewalk closest to the street, and as I recall there
were approx. 3-4 police cars. As I arrived on the scene, I was confused as to what could have
happened or why the police were even at the Bonfare Market, all I knew was my brother was yelling
and on the ground. As I crossed the street, [ seen my brother handcuffed and on the ground, I
walked around him. I then begin to try to locate an officer that seemed to be unoccupied as the scene
was a little hectic and there was small crowds gathered here and there throughout the parking lot. I
remember saying, “that’s my brother,” when I first walked around my brother as he laid cuffed on
the ground. My brother also said, “Can you see if you can get my phone,” which he thought fall out
of his pocket as they threw him to the ground.

13. I naturally wanted to find out what had happened especially since it had only been 5-10
minutes max since my brother left the house. I noticed there was an officer who seemed to be less
occupied then all the other officers on the scene. At this point, I still have no clue why the police
where even there or what my brother had allegedly done. I began to walk towards the seemingly
unoccupied officer and as I got approx. within 5-6 steps from him, I remember asking, “What
happened?” The next thing I know is I feel a push on my chest; I was immediately shocked and

confused as to why I was being touched especially for simply asking questions.

1983 Complaint
Page 4 of 9

 
nA Fe Ww Nd

Oo Oo SN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-07540-SK Document1 Filed 11/15/19 Page 5 of 9

14. My chest has always been a super sensitive spot for me since due to my past surgeries. At
that time, I had already had three heart surgeries, including two open heart surgeries. For the year
leading up to this incident I was having recurrence of the symptoms which had precipitated my
surgeries, and my doctors were aware of this. I remember my hands coming up to protect my chest
as a natural reaction of being unexpectedly touched. After the touch, I asked why I was being
touched, but before I knew it I was I was being forcibly pushed with a lot of force. I remember my
hands flying up as I started to lose my balance, everything happened so fast.

15. The next thing I knew, I was being thrown to the ground with my face hitting the
concrete. I was so dazed and confused. I also remember trying to catch myself as I was being thrown
to protect my chest/sternum from hitting the concrete. The next thing I know I have knees in my
back and tailbone, and I am saying, “Please get off me, I have a heart problem and I am hurting!” I
felt so violated as I was dazed and so confused among many other feelings. I could hear my brother
screaming that they should get off of me and that I had a heart condition.

16. The next thing I know I am extremely emotional, crying, in cuffs, and in the back of the
police car; feeling claustrophobic. At that point, I still didn’t even know why the police were even
there, I didn’t know what my brother had possibly done, or what why I was assaulted at all. All I
knew was that this was completely wrong, and I was assaulted.

Aftermath

17. I was taken to Martinez County Jail where I had to pay $1800.00 to bail out of jail the
next day. I was charged with two crimes.

18. The next couple days, I didn’t know how to feel, but I was in pain, confused, scared and
my mind was scattered; not knowing what my next move should be or who to trust within the law
and legal system.

19. I was working as a substitute teacher at the time, and due to the booking and the charges |
lost my job.

20. The next two years were a complete rollercoaster: I suffered emotional and physical harm
from what had happened to me and the consequences included not only the loss of my job, but also: I

had to get on welfare; I had dedicate every free moment of my time working together with my public

1983 Complaint
Page 5 of 9

 
0 fo NY DBD Wn fF Ww LY

bn tO NO N bo i) tw bho NO pone — — — et — — ~— — —
x ~ on wn - ee) N _ am) SO oo ~ nN Uw aa Ww tO ~ cS

 

 

Case 3:19-cv-07540-SK Document1 Filed 11/15/19 Page 6 of 9

defender to defend myself from the false charges which were brought against me (time that I did not
have but time that was well spent since I was acquitted of all charges; had to endure humiliation and
continued trauma. This all on top of the fact that on Sept 19 2017 I had my third open heart surgery
which left me disabled until January 2018.

21. 1 am asking this court to bring me some relief from the excessive force and unlawful

detainer to which I was subjected.

1983 Complaint

Pave 6 of 9

 
&- WwW Ww

oO CS SI HD WN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-07540-SK Document1 Filed 11/15/19 Page 7 of 9

FIRST CLAIM
EXCESSIVE FORCE

22. Plaintiff herein incorporates the statement of facts above.

23. | approached Officers Sahnic and Moraga to determine what was happening to my
younger brother and nephew. At no point in time did I interfere with their process. In fact, I
specifically approached Officer Sahnic because he was standing at the front of the squad car and was
not physically involved with arresting or abusing my brother or tasing my nephew. Rather than
answer me or ask me to step away, Officer Sahnic physically pushed me away. I told him not to
touch me, to which he responded by shoving me with both his arms and his full force.

24. Within an instant Officer Moraga tackled me, throwing me to the ground. Since | ama
heart patient (I have had four surgeries, three of which were open heart surgeries), | put my arms
across my chest to protect my sternum, which at that point had been broken open in surgery twice. |
told the officers I was a heart patient and that I was in pain and they responded by telling me “not to
resist.” Officer Sahnic pulled my arm and twisted it behind my back and Officer Moraga did the
same as he had his knee on my back/tailbone — leaving my sternum vulnerable. Officer Moraga
pinned me to the ground by placing his knee on my back, putting extreme pressure on my sternum.

25. The officers handcuffed me and carried me bodily into the back of a squad car. I was
furious at having been abused and violated in a such a manner and had a full on anxiety attack while
in the back of the squad car. I felt claustrophobic, confused, and utterly overwhelmed by my feelings
and physical symptoms. This was also extremely dangerous for my heart condition. I also felt
completely indignant: I am a law abiding citizen who is a teacher in my community and had always
had a relatively objective feeling about police officers. I felt that my trust had been violated and this
was exactly the type of behavior that causes people to mistrust the police.

26. There was no reason for them to touch me at all. I was not causing a disturbance or
interfering with their police work; I merely asked a question which they responded to by assaulting

abusing and violating me. Both officers were much taller than me; I was barefoot asking a question.

Page 7 of 9

 
EF Ww VY

Case 3:19-cv-07540-SK Document1 Filed 11/15/19 Page 8 of 9

SECOND CLAIM
UNLAWFUL SEIZURE
27. Plaintiff herein incorporates the statement of facts above.
28. Officers Sahnic and Moraga lied by saying that my arrest and detention was warranted
because I had resisted arrest and assaulted a police officer. In fact, I did neither of these two things
and they simply said them to justify their actions which were a violation of my constitutional rights.

I was charged with violations of PC-148(a)(1) and PC 243(b). I refused to engage in plea bargaining

Oo OO ~ DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

because I knew was innocent.

29. Instead I took my case to trial and was acquitted by a jury of my peers on October 16,
2018. The foundation for my arrest were lies, and in fact Officer Moraga had a record of using
excessive force against another woman and a potential witness. I should never have been detained.
The result of my detention included the loss of my job and the liquidation of my savings to post bail.

It also resulted in significant emotional trauma which led to my seeking treatment in therapy.

Page 8 of 9

 
Se Ww WN

co Oo DHS DN ON

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-07540-SK Document1 Filed 11/15/19 Page 9 of 9

DEMAND FOR RELIEF
Plaintiff demands any and all damages she is entitled to including but not limited to punitive
damages in an amount to be determined at trial, additionally compensatory damages in the amount of
no less than $200,000, and non-monetary damages including a requirement that police officer wear
body cameras at all times (neither officer was wearing a body camera yet the Antioch Police
Department had deemed it a “high crime area”), and required cultural sensitivity training to include

implicit bias training.

DEMAND FOR JURY TRIAL

Plaintiff demands a jury trial on all issues.

Respectfully submitted,

Sign Name: 4 “ LAA AML
Print Name: Tawi C . A a VV) Ro

Pro Se Plaintiff

 

 

 

Page 9 of 9

 
